DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities:  
In line 12 of claim 20, “beyond it” need to be spelled out to what “it” is referring to.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9-20, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al. ( US. 20070055204A1)(“Geisler”) in view of Leunig (WO 99/37224). 
Re claim 1, Geisler discloses a nerve block introducer system (Figs. 9-12, ¶0008), comprising: a cannula (915) having an elongated body with a distal end (907), a proximal end (904), and a slot extending along the elongated body (slot for 925, Fig. 9), the slot having two sides (sides of 915)  and a lower surface (upper surface of 915, Fig. 10); a cannulated trocar (910) positioned in the slot of the cannula between the two sides (Fig. 9-10), the cannulated trocar having a distal end (lower end in Fig. 9) and a proximal end (close to 945), wherein the distal end of the cannulated trocar is near the distal end of the cannula (Fig. 11), the proximal end comprising an inlet (960 at 945); and a catheter (925) positioned in the slot of the cannula and held in place by the cannulated trocar (Fig. 10, Fig. 11), the two sides of the slot, and the lower surface of the slot, the catheter comprising a proximal end (top end of 925, Fig. 11) and a distal end near the distal end of the cannula (Fig. 11), but it fails to disclose the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other.
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include at least one discharge so that the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 2, the modified Geisler discloses wherein the inlet is adapted for attachment of a syringe such that the syringe can be used to introduce an anesthetic agent into the inlet (Fig. 5e of Geisler).  
Re claim 3, Geisler fails to disclose wherein the at least one discharge comprises a plurality of openings.  
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other and the at least one discharge comprises a plurality of openings (96s, Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include at least one discharge so that the at least one discharge comprises a plurality of openings  as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 4, Geisler fails to disclose wherein the plurality of openings are located laterally on an outer surface of the cannulated trocar.  
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other and the at least one discharge comprises a plurality of openings (96s, Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include at least one discharge so the plurality of openings are located laterally on an outer surface of the cannulated trocar as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 5, the modified Geisler discloses wherein the cannulated trocar is removably positioned in the slot, such that the cannulated trocar can be removed by sliding lengthwise along the slot (Fig. 11-13, Geisler).  
Re claim 6, the modified Geisler discloses wherein the cannulated trocar is sized and positioned such that the catheter is held in place in the slot by an interference fit (Fig. 11-13, Geisler).   
Re claim 7, the modified Geisler discloses a method of using the system of claim 1 ( see the rejection of claim 1), comprising: inserting the distal end of the cannula into a body cavity (¶0040 of Geisler); attaching a fluid source (Fig. 5e of Geisler) to the inlet of the cannulated trocar such that the fluid source is in fluid communication with the inlet (Fig. 5e of Geisler); using the fluid source to infuse an anesthetic agent into the body cavity (¶0040 of Geisler); removing the cannulated trocar from the cannula by sliding it out of the slot and away from the body cavity (Fig. 11-13, ¶0037 of Geisler); and removing the cannula from the body cavity, such that the catheter is left in the body cavity with its distal end near a nerve (¶0005, Fig. 11-13, ¶0037 of Geisler),  but it fails to disclose that   an anesthetic agent into the body cavity via the at least one discharge.
However,  Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member (12, 18) has plurality of openings (96s, Fig. 3) are located laterally on an outer surface of the elongated body (Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include the at least one discharge so that an anesthetic agent into the body cavity via the at least one discharge as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 9, the modified Geisler discloses wherein the fluid source is a syringe (Fig. 5e, of Geisler).  
Re claim 10, the modified Geisler discloses wherein the cannula is inserted into the body cavity such that the distal end of the cannula and the distal end of the catheter are positioned near a selected location in the body cavity (Fig. 11-13, ¶0037, of Geisler). 
Re claim 11, Geisler fails to disclose wherein the at least one discharge comprises a plurality of openings.  
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other and the at least one discharge comprises a plurality of openings (96s, Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include at least one discharge so that the at least one discharge comprises a plurality of openings  as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 12, Geisler fails to disclose wherein the distal end and the plurality of openings of the cannulated trocar are located beyond the distal end of the cannula when the cannulated trocar is in an initial position.  
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other and the at least one discharge comprises a plurality of openings (96s, Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include at least one discharge so that the distal end and the plurality of openings of the cannulated trocar are located beyond the distal end of the cannula when the cannulated trocar is in an initial position as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 13, Geisler fails to disclose wherein the plurality of openings are located laterally on an outer surface of the cannulated trocar.  
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other and the at least one discharge comprises a plurality of openings (96s, Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include at least one discharge so that the plurality of openings are located laterally on an outer surface of the cannulated trocar as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 14, the modified Geisler discloses wherein the distal end of the cannulated trocar extends beyond the distal end of the cannula (Fig. 11-13, of Geisler, the word “beyond”  mean at or after see dictinary.com). Note: in order to overcome this rejection, the applicant is asked to amend this limitation such as the distal end of the cannulated trocar extends distally further than the distal end of the cannula.
 Re claim 15, the modified Geisler discloses wherein the cannulated trocar is removably positioned in the slot, such that the cannulated trocar can be removed by sliding lengthwise along the slot (¶0037,  Fig. 11-13, of Geisler).  
Re claim 16, Geisler fails to disclose wherein the at least one discharge comprises a plurality of openings, and wherein the plurality of openings are located beyond the distal end of the cannula.  
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other and the at least one discharge comprises a plurality of openings (96s, Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include at least one discharge so that the at least one discharge comprises a plurality of openings, and wherein the plurality of openings are located beyond the distal end of the cannula as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3). Note: in order to overcome this rejection, the applicant is asked to amend this limitation such as the plurality of openings are distal of the distal end of the cannula.
Re claim 17, Geisler fails to disclose wherein the plurality of openings are located laterally on an outer surface of the cannulated trocar.  
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other and the at least one discharge comprises a plurality of openings (96s, Fig. 3).  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include at least one discharge so that the plurality of openings are located laterally on an outer surface of the cannulated trocar as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 18, the modified Geisler discloses wherein the slot comprises a first slot portion and a second slot portion (annotated Fig. 10 of Geisler), such that the first slot portion has a larger opening between the two sides than the second slot portion (annotated Fig. 10 of Geisler), the second slot portion being positioned below the first slot portion (annotated Fig. 10 of Geisler), wherein the cannulated trocar has a larger diameter than the catheter, and wherein the cannulated trocar fits in the first slot portion and holds the catheter securely in the second slot portion (annotated Fig. 10 of Geisler).

    PNG
    media_image1.png
    273
    402
    media_image1.png
    Greyscale

Annotated Fig. 10 of Geisler
Re claim 19, the modified Geisler discloses wherein the cannulated trocar is sized and positioned such that the catheter is held in place in the second slot portion by an interference fit (annotated Fig. 10 of Geisler).  
Re claim 20, Geisler discloses a nerve block introducer system (Figs. 9-13, ¶0008), comprising: a cannula (915) having an elongated body with a distal end (907), a proximal end (904), and a slot extending along the elongated body (slot for the catheter 925, Figs. 9-13), the slot having two sides (side of 915) and a lower surface (annotated Fig. 10 of  Geisler), wherein the slot comprises a first slot portion and a second slot portion (annotated Fig. 10 of  Geisler), such that the first slot portion has a larger opening between the two sides than the second slot portion (annotated Fig. 10 of  Geisler), the second slot portion being positioned below the first slot portion (annotated Fig. 10 of  Geisler); - 34 -a cannulated trocar (910) removably positioned in the first slot portion of the cannula between the two sides such that the cannulated trocar can be removed by sliding lengthwise along the slot (Figs. 11-13, ¶0037), the cannulated trocar having a distal end (lower end of 910 in Fig. 9) and a proximal end (close to 945), wherein the distal end of the cannulated trocar is near the distal end of the cannula and extends beyond it (Fig. 11-13, of Geisler, the word “beyond”  mean at or after see dictinary.com, Note: the applicant is asked to use “extends distal of the distal end of the cannula), the proximal end comprising an inlet ( inlet of 960 at 904) and wherein the inlet is adapted for attachment of a syringe  (Fig. 5e) such that the syringe can be used to introduce an anesthetic agent into the inlet (¶0005); and a catheter  (925) positioned in the second slot portion of the cannula (annotated Fig. 10 of Geisler) and held in place by an interference fit with the cannulated trocar (annotated Fig. 10 of Geisler), and by the two sides and the lower surface of the slot, the catheter comprising a proximal end and a distal end near the distal end of the cannula (Fig. 9-13), but it fails to discloses the distal end of the cannulated trocar comprising a plurality of openings proximate to the distal end and located laterally on an outer surface of the cannulated trocar beyond the distal end of the cannula, wherein the inlet and the a plurality of openings are in fluid communication with each other, and the anesthetic agent can get out through the plurality of openings.
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other and the at least one discharge comprises a plurality of openings (96s, Fig. 3) agent can get out through the plurality of openings.  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler to include plurality of openings so that the distal end of the cannulated trocar comprising a plurality of openings proximate to the distal end and located laterally on an outer surface of the cannulated trocar beyond the distal end of the cannula, wherein the inlet and the a plurality of openings are in fluid communication with each other, and the anesthetic agent can get out through the plurality of openings as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Re claim 22, Geisler discloses a method of administering a local anesthetic during a surgical procedure (Figs. 9-13, ¶0008), comprising: using a nerve block introducer (915) to hold a catheter (925), the nerve block introducer having a proximal end (904) comprising an inlet (inlet of 960 at 904) and a distal end  (907) comprising at least one discharge( outlet of 960 at 906), the inlet and the at least one discharge being in fluid communication with each other (Fig. 9); advancing the distal end of the nerve block introducer into a body cavity such that a distal end of the catheter is near a target nerve (¶0005, ¶0036-¶0037); attaching a fluid source to the inlet such that the fluid source is in fluid communication with the inlet (Fig. 5e); using the fluid source to infuse an anesthetic agent into the body cavity (¶0046);  releasing the catheter from the nerve block introducer such that the distal end of the catheter remains positioned near the target nerve (Fig. 11-13); and withdrawing the nerve block introducer from the body cavity (Fig. 11-13, ¶0037), but it fails to disclose that the agent is infused via the at least one discharge.
However, Leunig discloses a surgical delivery system (Fig. 1-3) and wherein the elongated member of the cannulated trocar (12, 18) has plurality of openings (96s, Fig. 3) and the distal end of the cannulated trocar comprising at least one discharge proximate to the distal end, wherein the inlet and the at least one discharge are in fluid communication with each other and the at least one discharge comprises a plurality of openings (96s, Fig. 3) agent can get out through the plurality of openings.  
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify elongated member of  Geisler so that the agent is infused via the at least one discharge.  as taught by Leunig for the purpose of distribute the fluid evenly (Leunig, abstract, claim 8, Fig. 3).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Leunig and further in view of Khalaj et al. (US. 20200268413A1) (“Khalaj”).
Re claim 8, Geisler in view of Leunig fails to disclose that the body cavity is an adductor canal and wherein the distal end of the catheter extends beyond the distal end of the cannula, the method further comprising rotating the cannula so that the catheter can be held in place against the femur when the cannula is removed.  
However, Khalaj disclose a nerve block introducer system (Fig. 4) has an elongated member (211) with distal end close to (230), a first handle (222a) and  a grasping member (230) near the distal end of the elongated body (Fig. 4), the grasping member operably coupled to a second handle (222b, ¶0050), such that the grasping member is usable to releasably hold a catheter (10) by moving the second handle relative to the first handle (¶0050) and wherein the body cavity is an adductor canal (¶0055), the method further comprising holding the catheter in place in the adductor canal while the cannula can be rotated so that the catheter can be held in place against the femur when the cannula is removed (Fig. 6).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify the method of Geisler in view of Leunig so that the body cavity is an adductor canal and wherein the distal end of the catheter extends beyond the distal end of the cannula, the method further comprising rotating the cannula so that the catheter can be held in place against the femur when the cannula is removed as taught by Khalaj for the purpose of treating total knee arthroplasty (Khalaj, ¶0054).
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geisler in view of Rajendran et al. (US. 20140025039A1) (“Rajendran”). 
 Re claim 21, Geisler discloses a kit for use in performing a nerve block procedure (Figs. 9-13, ¶0008), the kit comprising: a catheter (925) having a proximal end (upper end in Fig. 9) and a distal end (lower end in Fig. 9), the catheter usable to provide local anesthetic to a target nerve (¶0046); a nerve block introducer (915) comprising an inlet  (close to 904) and a discharge ( close to 906) in fluid communication with each other (Fig. 9), the introducer usable for positioning the distal end of the catheter near the target nerve (¶0037); an introducer needle (910); a syringe containing a nerve blocking agent (Fig. 5e), the syringe adapted for attachment to the inlet (Fig. 5e), but it fails to disclose a surgical glue; and  - 35 -a plurality of surgical strips.  
 However, Rajendran disclose a nerve block introducer system (Fig. 23, abstract) has an elongated member (3820), a syringe (3806), a surgical glue (adhesive tape (¶0356); and a plurality of surgical strips (3810, ¶0345).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify kit of the modified Geisler to include a surgical glue; and a plurality of surgical strips so that the kit having a surgical glue; and a plurality of surgical strips as taught by Rajendran for the purpose of keeping the wound in sterile environment (Rajendran, ¶0347, Note: the system of Geisler makes wound to place the catheter, and cover the wound is an essential by at least one of surgical tape, glue, stiches).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783